Exhibit 10.2
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 1, 2020
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”;
capitalized terms used herein without definition having the meanings provided in
Section 1 hereof) is between ROSS STORES, INC., a Delaware corporation (the
“Borrower”), each Lender under the Credit Agreement that is a party hereto, and
BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, certain banks and financial institutions (the “Existing
Lenders”) and Bank of America, N.A., as administrative agent, entered into that
certain Amended and Restated Credit Agreement dated as of July 1, 2019
(including schedules and exhibits thereto, as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Existing Credit Agreement as
specifically set forth herein, and the Administrative Agent and the Lenders
party to this Amendment (the “Consenting Lenders”) are, on the terms and
conditions contained in this Amendment, willing to grant such request and to
amend and waive certain provisions of the Existing Credit Agreement as
hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions and other Interpretive Provisions.
(a)Definitions. The following terms (whether or not underscored) when used in
this Amendment, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Consenting Lenders” ” is defined in the recitals.
“Credit Agreement” means the Existing Credit Agreement, including schedules and
exhibits thereto, as amended by this Amendment as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.



--------------------------------------------------------------------------------



“Existing Credit Agreement” is defined in the recitals.
“Existing Lenders” is defined in the recitals.
“First Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of this Amendment as specified in Section 3
herein have been satisfied.
(b)Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Credit Agreement.
(c)Other Interpretive Provisions. The rules of construction in Sections 1.02
through 1.05 of the Credit Agreement shall be equally applicable to this
Amendment.
Section 2.Amendments.
(a)Credit Agreement. Effective as of the First Amendment Effective Date, and
subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Existing Credit Agreement
is hereby amended as set forth herein.
(i)Section 1.01 of the Existing Credit Agreement. Section 1.01 of the Existing
Credit Agreement is hereby amended by adding the following new definitions in
proper alphabetical order:
“364-Day Credit Facility” means the 364-Day Credit Agreement, dated as of May 1,
2020, among the Borrower, the lenders party thereto and Bank of America, N.A.,
as administrative agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (B)
any UK Financial Institution.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 90 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the
2





--------------------------------------------------------------------------------



District of Columbia, and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated as described in clause
(c) of this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof; and
(d) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Excess Availability” means the amount, calculated at any date, equal to: (a)
the sum of (i) the Aggregate Commitments and (ii) the commitments of the lenders
under the 364-Day Credit Facility, minus (b) the sum of (x) the amount of all
then outstanding and unpaid Obligations and (y) the amount of all then
outstanding and unpaid Obligations (as defined in the 364-Day Credit Facility).
“First Amendment Effective Date” means May 1, 2020.
“Qualified Cash” means as of any date of determination, that portion of the
Borrower’s and its Subsidiaries’ aggregate cash and Cash Equivalents that is not
encumbered by or subject to any lien, setoff, counterclaim, recoupment, defense
or any restriction on the use thereof to pay indebtedness and other liabilities
of the Borrower and its Subsidiaries.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
3





--------------------------------------------------------------------------------



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(ii)Section 1.01 of the Existing Credit Agreement. Section 1.01 of the Existing
Credit Agreement is hereby amended by amending and restating the following
definitions:
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law , regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in computing such
Consolidated Net Income for such period: (i) Consolidated Total Interest Expense
for such period, (ii) Consolidated taxes on income for such period, (iii)
Consolidated depreciation for such period, (iv) Consolidated amortization for
such period, and (v) non-cash losses or charges to the extent such losses or
charges have not been and will not become cash losses or charges in a later
fiscal period; provided that, for purposes of calculating the ratio of
Consolidated Adjusted Debt to Consolidated EBITDA pursuant to Section 7.04(a)
hereof, Consolidated EBITDA (i) as of January 30, 2021, shall be deemed to be
Consolidated EBITDA for such fiscal quarter then ended multiplied by four, (ii)
as of May 1, 2021, shall be deemed to be Consolidated EBITDA for the trailing
six-month period then ended multiplied by two, (iii) as of July 31, 2021, shall
be deemed to be Consolidated EBITDA for the trailing nine-month period then
ended multiple by four-thirds, and (iv) for all testing periods thereafter,
EBITDA for such calculations shall be EBITDA for the trailing twelve-month
period then ended.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, within three (3) Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such
4





--------------------------------------------------------------------------------



Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; (iii) become the
subject of a Bail-In Action, or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership of any Equity Interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, and each other Lender promptly following such determination.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(iii)Section 5.05(b) of the Existing Credit Agreement. Section 5.05(b) of the
Credit Agreement is hereby amended and restating Section 5.05(b) in its entirety
to read:
(b) Since the date of the Audited Financial Statements, except as disclosed in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended February 1,
2020 and
5





--------------------------------------------------------------------------------



any other report filed after February 1, 2020 and prior to the First Amendment
Effective Date by the Borrower on Form 8-K with the SEC, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(iv)Section 7.01 of the Existing Credit Agreement. Section 7.01of the Credit
Agreement is hereby amended by amending and restating Section 7.01(c) in its
entirety to read:
(c) Indebtedness of the Borrower and Subsidiaries of the Borrower, provided,
however, that no Subsidiary shall create, incur, assume or suffer to exist any
liability for Indebtedness except Indebtedness which, when aggregated with all
Indebtedness of all Subsidiaries of the Borrower (but not including, for
purposes of this calculation, Indebtedness of a Subsidiary owing to the Borrower
or another Subsidiary of the Borrower), does not exceed $50,000,000; and also
provided that the material terms of all Indebtedness permitted under this
paragraph are no more restrictive with respect to covenants and events of
default or other material provisions than the terms and conditions set forth
herein and in the other Loan Documents, and provided further that, at the time
any such Indebtedness is incurred, and after giving effect thereto, no Default
or Event of Default exists; and
(v)Section 7.04 of the Existing Credit Agreement. Section 7.04 of the Credit
Agreement is hereby amended by amending and restating it in its entirety to
read:
“7.04 Financial Covenants.
(a)Consolidated Adjusted Debt to EBITDAR Ratio. After the First Amendment
Effective Date, permit the ratio of Consolidated Adjusted Debt to Consolidated
EBITDAR, as of the last day of any fiscal quarter set forth below, calculated
for the four consecutive fiscal quarters then ending, to be greater than the
ratio set forth below opposite such period:

Four Fiscal Quarters EndingMaximum Consolidated Adjusted Debt to EBITDAR
RatioJanuary 30, 2021 through January 29, 20224.50:1.00April 30,
20224.25:1.00July 30, 2022 through October 29, 20224.00:1.00January 28,
20233.75:1.00April 29, 2023, and each fiscal quarter thereafter3.50:1.00



(b) Minimum Liquidity. Permit, at any time from the First Amendment Effective
Date through the date that is the later of (i) the termination of the 364-Day
Credit Facility and (ii) date of delivery of the Compliance Certificate for the
fiscal quarter ending January 30, 2021, demonstrating compliance with the
Consolidated Adjusted Debt
6





--------------------------------------------------------------------------------



to EBITDAR Ratio, the sum of (x) the Excess Availability plus (y) Qualified Cash
to be less than $800,000,000.” Section 10.06 of the Credit Agreement. Section
10.06 of the Credit Agreement is hereby amended by amending and restating
Section 10.06(d) in its entirety to read:
“(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of one or more natural
Persons, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant,
but such Participant shall be subject to the last paragraph of Section 10.01 and
Section 10.13. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 and subject to the obligations under Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under the Code or U.S. Treasury Regulations, including Section 5f.103-1(c)
of the United States Treasury Regulations or any successor U.S. Treasury
Regulations thereto. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
7





--------------------------------------------------------------------------------



purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.”


(vii) Section 10.21 of the Credit Agreement. Section 10.21 of the Credit
Agreement is hereby amended by amending and restating Section 10.21 in its
entirety to read:
“10.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.”
(viii) Exhibit D of the Credit Agreement. Exhibit D of the Credit Agreement is
hereby amended by replacing such exhibit with the exhibit set forth in Annex I
hereto.
(b) Other Loan Documents. From and after the First Amendment Effective Date,
each reference to the Existing Credit Agreement in any Loan Document shall be a
reference to the Existing Credit Agreement, as amended by this Amendment, as the
same may hereafter be further amended, amended and restated, supplemented or
otherwise modified.
8





--------------------------------------------------------------------------------



Section 3. Conditions of Effectiveness. This Amendment shall become effective on
the date each of the following conditions shall have been satisfied (such date,
the “First Amendment Effective Date”):
(a) Documentation. The Administrative Agent shall have received this Amendment
duly executed by the Borrower, the Administrative Agent and the Consenting
Lenders, in form and substance satisfactory to the Administrative Agent and the
Consenting Lenders.
(b) Certification. The Administrative Agent shall have received a certificate,
dated as of the First Amendment Effective Date and signed by a Financial Officer
of the Borrower, certifying that:
(i) since the date of the Audited Financial Statements, except as disclosed in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended February 1,
2020 and any other report filed after February 1, 2020 and prior to the First
Amendment Effective Date by the Borrower on Form 8-K with the SEC, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect;
(ii) no Default or event which, with the giving of notice, the lapse of time or
both, would constitute a Default shall have occurred and be continuing on and as
of the First Amendment Effective Date;
(iii) the representations and warranties contained in Section 4 hereof shall be
true and correct on and as of the First Amendment Effective Date; and
(iv) no legal or regulatory action or proceeding shall have commenced and be
continuing against the Borrower or any of its Subsidiaries since July 1, 2019,
which has, or would reasonably be expected to have, a Material Adverse Effect.
(c) Patriot Act and Beneficial Owner Certification. (x) Upon the reasonable
request of any Lender made at least three (3) Business Days prior to the First
Amendment Effective Date, the Borrower shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the First
Amendment Effective Date and (y) at least three (3) Business Days prior to the
First Amendment Effective Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.
(d) Consent Fees and Expenses. The Administrative Agent shall have received, for
the ratable account of each Lender that has consented to this Agreement and has
executed and delivered a counterpart hereof to the Administrative Agent on or
prior to 12:00 p.m. Eastern Time on May 1, 2020 (the “Deadline”), a fee equal to
ten (10) basis points of the sum of such
9





--------------------------------------------------------------------------------



Lender’s undrawn Commitment plus such Lender’s outstanding Loans on the First
Amendment Effective Effective Date (such fees, the “Consent Fees”). The Consent
Fees shall be payable in U.S. dollars in immediately available funds as directed
by the Administrative Agent. Once paid, no Consent Fees shall be refundable
under any circumstances. For the avoidance of doubt, no Consent Fee shall be
payable to any Lender that does not consent to this Agreement prior to the
Deadline.
(e) Fees and Expenses. The Administrative Agent shall have received all fees,
charges and disbursements required to be paid or reimbursed by the Borrower
pursuant to Section 7 hereof (which fees, charges and disbursements of counsel
and such other out of pocket fees and expenses shall be limited to those for
which invoices have been submitted on or prior to the First Amendment Effective
Date (provided, however, nothing herein shall preclude any post-closing
settlement of such fees, charges, disbursements, costs and expenses to the
extent not so invoiced)).
Section 4. Representations and Warranties of the Borrower. In order to induce
the Administrative Agent and the Consenting Lenders to enter into this
Amendment, the Borrower represents and warrants as follows:
(a). The execution, delivery and performance by the Borrower of its obligations
in connection with this Amendment are within its corporate powers, have been
duly authorized by all necessary corporate action and do not and will not (i)
violate any provision of its articles or certificate of incorporation or bylaws
or similar organizing or governing documents of the Borrower, (ii) contravene
any applicable law which is applicable to the Borrower, or (iii) conflict with,
result in a breach of or constitute (with notice, lapse of time or both) a
default under any material indenture or instrument or other material agreement
to which the Borrower is a party, by which it or any of its properties is bound
or to which it is subject, except, in the case of clauses (ii) and (iii) above,
to the extent such contraventions, conflicts, breaches or defaults could not
reasonably be expected to have a Material Adverse Effect.
(b). The Borrower has taken all necessary corporate action to execute, deliver
and perform this Amendment and has validly executed and delivered this
Amendment. This Amendment constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c). No material consent, approval, authorization or other action by, notice to,
or registration or filing with, any governmental authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Amendment, except
(i) such as have been obtained or made and are in full force and effect, and
(ii) such filings as may be required in connection with the Borrower’s
obligations under the Exchange Act.
(d). As of the First Amendment Effective Date, the representations and
warranties contained in each of the Loan Documents are true and correct in all
material respects (except for
10





--------------------------------------------------------------------------------



those representations and warranties that have a material qualifier, in which
case those representations and warranties shall be true and correct in all
respects) as of the date hereof as though made on and as of such date (other
than any such representations or warranties that, by their terms, refer to a
specific date, in which case as of such specific date).
(e). No Default or event which, with the giving of notice, the lapse of time or
both, would constitute a Default shall exist after giving effect to this
Amendment.
Section 5. Reference to and Effect on the Credit Documents. On the First
Amendment Effective Date and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Existing Credit Agreement, as amended by this
Amendment, and this Amendment shall constitute a Loan Document.
(a). The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect according to their respective terms and are hereby in all
respects ratified and confirmed. The parties hereto acknowledge and agree that
the amendments contained herein do not constitute a novation of the Existing
Credit Agreement, the other Loan Documents or the indebtedness or any other
obligation of the Borrower described therein and shall not, in any case, affect,
diminish or abrogate the Borrower’s liability under the Credit Agreement or any
other Loan Document.
(b). The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of, consent to a departure from, or
modification of any other term, covenant, provision or condition set forth in
any of the Loan Documents.
Section 6. Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed First
Amendment Effective Date specifying its objection thereto.
Section 7. Costs and Expenses. On or prior to the First Amendment Effective
Date, the Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04 of the Credit Agreement.
Section 8. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall
11





--------------------------------------------------------------------------------



constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
Section 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
Section 10. Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.
Section 11. Entire Agreement. This Amendment and the other Loan Documents (the
“Relevant Documents”) constitute the entire agreement among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. No
promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other with respect to the subject
matter hereof. None of the terms or conditions of this Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Credit Agreement.
[Signature Pages Follow]








12






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
ROSS STORES, INC.







By:
            
Name:
Travis Marquette
Title:
Group Senior Vice President and Chief Financial Officer







Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as
Administrative Agent



By:Name:Title:







































































Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender and L/C Issuer





By:Name:Title:





BANK OF AMERICA, N.A., as a Swing Line Lender





By:Name:Title:

Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer





By:Name:Title:

Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer





By:Name:Title:








































































Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



[OTHER LENDERS]





By:Name:Title:



Ross Stores, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------



Annex I
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:  
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 1, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ross Stores, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the        of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Borrower has delivered or made available the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements for the
first three
fiscal quarters of each fiscal year]


1. The Borrower has delivered or made available the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.
3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such


Ross Stores, Inc.
Form of Compliance Certificate
D-1



--------------------------------------------------------------------------------



fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Subsidiary that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of    .
ROSS STORES, INC.





By:Name:Title:









Ross Stores, Inc.
Form of Compliance Certificate
D-2




--------------------------------------------------------------------------------



For the Quarter/Year ended (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


Section 7.04(a) – Consolidated Adjusted Debt to EBITDAR Ratio.
A. Consolidated EBITDAR for four consecutive fiscal quarters on above date
(“Subject Period”): 
1. Consolidated Net Income for Subject Period:  $________
2. Consolidated Total Interest Expense for Subject Period: $________
3. Consolidated taxes on income for Subject Period:  $________
4. Consolidated depreciation for Subject Period:  $________
5. Consolidated amortization for Subject Period:  $________
6. Extraordinary non-cash losses to the extent such losses
have not been and will not become cash losses
in a later fiscal period:      $________
7. Consolidated Lease Expense for Subject Period  $________
8. Consolidated EBITDAR (Lines A.1 + 2 + 3 + 4 +
5 + 6 + 7):        $________


B.  Consolidated Adjusted Debt at Statement Date:  $________
C. Consolidated EBITDAR for Subject Period
(Line A.8 above):      $________


D. Consolidated Adjusted Debt to EBITDAR Ratio (Line B
Line C):         to 1.0


E. Maximum permitted:       to 1.01




1 For the Compliance Certificate to be delivered in connection with the fiscal
quarter ending May 2, 2020, for purposes of the financial covenant of Section
7.04(a), the Borrower is only required to provide the calculations of the
Consolidated Adjusted Debt to EBITDAR Ratio







Ross Stores, Inc.
Form of Compliance Certificate
D-3



--------------------------------------------------------------------------------



Section 7.04(b) – Minimum Liquidity.2


A.Excess Availability:


1. Aggregate Commitments      $_______


2. Commitments of the lenders under the Existing Credit
Facility       $_______


3.  Amount of all then outstanding and unpaid Obligations $_______


4. Amount of all then outstanding and unpaid Obligations
(as defined in the Existing Credit Facility).    $_______         
         (Lines 1 + 2 – (3 +4):       $_______


B.Qualified Cash:       $_______


C.Excess Availability + Qualified Cash:    $_______
        
D.Minimum Permitted:       $800,000 ** 


** The amount in Line C must not be less than $800 million at any time during
the fiscal period referenced in this Compliance Certificate.




































2 Calculations are as of the last day of the fiscal period referenced in this
Compliance Certificate



Ross Stores, Inc.
Form of Compliance Certificate
D-4




--------------------------------------------------------------------------------



For the Quarter/Year ended (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)


Consolidated EBITDAR
(in accordance with the definition of Consolidated EBITDAR
as set forth in the Agreement)



Consolidated
EBITDARQuarter
Ended
________Quarter
Ended
________Quarter
Ended
________Quarter
Ended
________Twelve
Months
Ended
________Consolidated Net Income+ Consolidated Total Interest Expense+ income
taxes+ depreciation+
amortization+ extraordinary non-cash losses= Consolidated EBITDA+
Consolidated
Lease
Expense=Consolidated EBITDAR







Ross Stores, Inc.
Form of Compliance Certificate
D-5

